Citation Nr: 1236891	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  08-28 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for cardiovascular disorders, to include hypertension, residuals of myocardial infarction, atrial fibrillation, and coronary artery disease. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran had active military service from October 1979 to February 1983.  He also had subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard from 1997 to 2005. 

This appeal to the Board of Veterans' Appeals (Board) is from an October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Reno, Nevada (RO). 

The issue of entitlement to service connection for headaches, claimed as secondary to service-connected lumbar strain, has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks entitlement to service connection for a cervical spine disability as well as cardiovascular disorders, to include hypertension, residuals of myocardial infarction, atrial fibrillation, and coronary artery disease. 

With respect to the issue of entitlement to service connection for a cervical spine disability, a Board February 2011 remand directed the RO to afford the Veteran an appropriate examination to ascertain the nature and etiology of any cervical spine disorder that may be present.  Pursuant to the remand, the Veteran was afforded a VA examination in September 2011, at which time the examiner noted that a cervical strain diagnosis in 1979, and a degenerative joint disease of the cervical spine diagnosis in 1985.  The examiner stated that the Veteran was involved in a motor vehicle accident in October 1979, at which time he hit his head on his vehicle's windshield after it collided head-on with another motor vehicle.  The examiner further noted that the Veteran reported progressively worsening upper and lower back pain since the original trauma in October 1979.  However, the examiner opined that it was "less likely as not" that the Veteran's current cervical degenerative joint disease is due to or a result of the cervical strain sustained as a result of the in-service motor vehicle accident.  The examiner explained that the Veteran's past medical history and treatment records were indicative of a hyperextension injury to the neck causing cervical strain, and there were negative radiological findings at the time except for a right wrist hairline fracture.  The examiner indicated that the Veteran's hyperextension injury was typical of cervical strain injuries which are soft tissue injuries involving muscles and ligaments and are self-limited, while disc injuries should have been ongoing constantly since the injury.  

In response to the September 2011 VA examination, in correspondence dated in July 2012, the Veteran seems to indicate that he was not seeking service connection for any orthopedic disability other than lumbar strain, and that the RO misinterpreted his claim for entitlement to service connection for headaches secondary to a lumbar disability as a claim for entitlement to service connection for an orthopedic cervical disability.  However, a review of the Veteran's January 2007 claim clearly indicates that he explicitly filed a claim for entitlement to service connection for cervical strain and neck pain.  Additionally, at his February 2010 Board videoconference hearing, the Veteran testified that he takes hydrocodone to alleviate the pain in his cervical spine.  

As discussed above, the Board has referred the Veteran's claim of entitlement to service connection for headaches, claimed as secondary to service-connected lumbar strain, to the RO for appropriate action.  However, to the extent that the Veteran's arguments can be interpreted as a claim for entitlement to service connection for a cervical spine disability as secondary to his service-connected lumbar strain and degenerative disc disease of the lumbar spine, the Board finds that the September 2011 VA examination report failed to provide an opinion as to the likelihood that the Veteran's current cervical spine symptomatology was caused or aggravated by the Veteran's service-connected lumbar spine disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  

In addition, the the February 2011 VA examiner's conclusion that it was "less likely as not" that the Veteran's current cervical degenerative joint disease was due to or a result of the cervical strain sustained as a result of the in-service motor vehicle accident was based partly on the rationale that the Veteran's October 1979 hyperextension injury was typical of cervical strain injuries, which are soft tissue injuries involving muscles and ligaments and are self-limited, while disc injuries should have been ongoing constantly since the injury.  However, this opinion failed to consider and discuss the Veteran's assertions, noted earlier in the same VA examination report, that the Veteran had reported progressively worsening upper and lower back pain since the original trauma in October 1979.  On remand, an addendum to the February 2011 VA examination report should be obtained that addresses both the issue of secondary service connection, as well as the Veteran's reports of continuous, progressively worsening upper back pain since the original trauma in October 1979.

With respect to the issue of entitlement to service connection for cardiovascular disorders, to include hypertension, residuals of myocardial infarction, atrial fibrillation, and coronary artery disease, the Board's February 2011 remand instructions directed the RO to afford the Veteran an appropriate examination to ascertain the probable nature and etiology of any cardiovascular disorder that may be present.  Specifically, the Board requested an opinion as to the likelihood that the Veteran's current cardiac disorders are attributable to the Veteran's military service, in particular, to his in-service systolic murmur.  The examiner was also directed to comment on the Veteran's Army National Guard service and whether there was any evidence of incurrence or aggravation of the cardiovascular disorders.  

Pursuant to the remand, the Veteran was afforded a VA examination in September 2011, at which time the examiner reported an acute, subacute, or old myocardial infarction in 1999, coronary heart disease in 1999, stable angina in 2006, and a right bundle branch block in 2011.  The examiner noted that the service treatment records revealed a systolic injection murmur with the Veteran being normotensive with a pulse at 78 in March 1979.  The examiner explained that systolic murmurs varied greatly from being benign and asymptomatic to requiring intervention when a patient was symptomatic.  The examiner further indicated that the Veteran's current cardiac issues of coronary artery disease, history of myocardial infarction, and angina were ischemic in nature, and that ischemic heart disease is generally secondary to plaque build-up in coronary vasculature, restricting blood flow and oxygen supply to the heart.  The examiner concluded that the systolic murmur heard in March 1979 was "less likely as not" the cause of the Veteran's current cardiac issues.  

However, the RO found the September 2011 VA examination report to be inadequate, and requested the examiner to specifically comment on hypertension, residuals of myocardial infarction, atrial fibrillation, and coronary artery disease, to include discussion of the Veteran's Army National Guard records.  A subsequent VA opinion was obtained in June 2012, at which time the examiner opined that the Veteran's claimed conditions were "at least as likely as not" incurred in or caused by an in-service injury, event, or illness.  The examiner explained that the Veteran served in the Army National Guard from 1997 to 2005, and that he was seen by his primary care physician and sent to a hospital due to complaints of left-sided chest pain in 1999.  The Veteran was diagnosed with an acute myocardial infarction and received a stent, and was subsequently seen at the hospital due to complaints of angina, at which time he received two more stents.  The examiner further explained that the Veteran was diagnosed with coronary artery disease, ischemic heart disease, and hypertension shortly after his diagnosis of acute myocardial infarction, and opined that the Veteran's current right bundle branch block and coronary insufficiency with angina were residuals of his myocardial infarction.  As such, the examiner opined that the current cardiac conditions, to include coronary artery disease, residuals of myocardial infarction, and hypertension were manifestations of or caused by cardiac conditions treated for during Army National Guard duty.  

As defined by statute and regulation, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2012).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2012).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2002). 

As such, the June 2012 VA examiner's opinion that the Veteran's current cardiac conditions were manifestations of or caused by cardiac conditions treated for during Army National Guard duty was too broad.  On remand, the RO must contact the National Personnel Records Center (NPRC) and all other appropriate sources to verify the Veteran's various periods of ACDUTRA and INACDUTRA from 1997 to 2005.  The RO must then provide these dates to an appropriate VA examiner so that opinions as to whether any of these disorders were incurred or aggravated during a specific period of the Veteran's military service, to include active, ACDUTRA, or INACDUTRA.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the NPRC and all other appropriate sources to verify the Veteran's various periods of ACDUTRA and INACDUTRA from 1997 to 2005.  All attempts to secure this evidence must be documented in the claims file by the RO.  All attempts to verify this service, or obtain the Veteran's personnel records must be documented in the record.  If, after making reasonable efforts to verify the Veteran's military service or obtain his service personnel records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain or the dates of military service they cannot verify; (b) briefly explain the efforts that the RO made to obtain those records or verify his service; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  After completion of the above actions, the Veteran must be afforded an appropriate VA examination to determine whether the Veteran's currently diagnosed cardiac disorders are related to his military service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary must be conducted.  Following a review of the evidence of record, and with consideration of the Veteran's lay statements of record, as well as his testimony before the Board, the examiner must state whether any currently diagnosed cardiac disorder was incurred in or aggravated by the Veteran's military service, to include the Veteran's active duty service and any verified periods of ACDUTRA or INACDUTRA.  The examiner must also specifically discuss the Veteran's treatment for systolic heart murmur.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

3.  The Veteran must also be afforded an appropriate VA examination to determine whether any cervical spine disorder found is related to his military service or to a service-connected disorder.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the record, a clinical examination, and with consideration of the Veteran's statements, the examiner must state whether any current cervical spine symptoms were incurred in, the result of, or aggravated by any period of military service, to include active duty service, ACDUTRA, or INACDUTRA, or due to a service-connected disorder, to include his service-connected lumbar strain with degenerative disc disease.  If cervical spine symptomatology is not due the Veteran's military service, to include active duty service, ACDUTRA, or INACDUTRA or by a service-connected disability, the examiner must state whether the disorder was aggravated by a service-connected disorder, to include the Veteran's service-connected lumbar strain with degenerative disc disease.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

4.  The RO must notify the Veteran that it is his responsibility to report for all VA examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

5. The VA examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this Remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If a claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


